DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14, 27 are objected to because of the following informalities:

Regarding to Claim 14, “The valve plate of claim 10, the wherein the valve plate…” should be amended as “The valve plate of claim 10, wherein the valve plate…”

Regarding to Claim 27, third paragraph, “…aperture integrally integrally formed as…” should be amended as “…aperture integrally formed as…”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessho (US2009/0050106 A1).

Regarding to Claim 1, Bessho teaches an apparatus, comprising:
a valve plate (Fig. 6, Part 10), including:
a first half having at least one deformation area (Fig. 6 shows two split Part 20, and the upper Part 20 has at least one deformation area around Part 26 area);
a second half having at least one deformation area (Fig. 6, lower Part 20 has at least one deformation area around Part 26 area);
a first assembly flange integrally formed as part of the first half (Fig. 6, upper Part 21);
a second assembly flange integrally formed as a part of the second half (Fig. 6, lower Part 21);


Regarding to Claim 6, Bessho teaches the apparatus, further comprising:
a first flange portion integrally formed as part of the first half, the first assembly flange integrally formed with and offset from the first flange portion (Fig. 6, Fig. 4); and
a second flange portion integrally formed as part of the second half, the second assembly flange integrally formed with and offset from the second flange portion (Fig. 6, Fig. 4).

Regarding to Claim 8, Bessho teaches the apparatus, further comprising:
at least one assembly aperture integrally formed as part of the first assembly flange (Fig. 6, Part 32); and
at least one assembly aperture integrally formed as part of the second assembly flange (Fig. 6, Part 32);
wherein the at least one assembly aperture integrally formed as part of the first assembly flange and the at least one assembly aperture integrally formed as part of the second assembly flange are aligned with one another when the first half is assembled to the second half, and the first assembly flange and the second assembly flange overlap (Fig. 4 shows when both parts connect with each other, both Part 32 will align with each other as well).

Claims 10, 11, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderveen (US6354567 B1).

Regarding to Claim 10, Vanderveen teaches a valve plate, comprising:
at least one deformation area (Fig. 17, Fig. 18, Part 114, Part 106 area);
wherein the valve plate is connected to a shaft such that at least a portion of the at least one deformation area extends through the shaft (Fig. 17, Fig. 18, Part 100 is the shaft).

Regarding to Claim 11, Vanderveen teaches the valve plate, the at least one deformation area further comprising at least one rib portion (Fig. 17, Part 114).

Regarding to Claim 14, Vanderveen teaches the valve plate, the wherein the valve plate is connected to a shaft such that the at least one deformation area provides a minimal clearance between the valve plate and the shaft (Col. 3, Lines 45-50 teaches a clearance between a fastener and a aperture, which can be applied to Fig. 17 as well).

Regarding to Claim 15, Vanderveen teaches the valve plate, the at least one deformation area further comprising a plurality of rib portions (Fig. 17, Part 114).

Regarding to Claim 16, Vanderveen teaches the valve plate, further comprising:
a first outer flange portion integrally formed with one of the plurality of rib portions (Fig. 17, considering the upper portion of Part 106 area); and

wherein the first outer flange portion is located on the opposite side of the shaft as the second outer flange portion (Fig. 17).

Regarding to Claim 17, Vanderveen teaches the valve plate, further comprising:
a central flange portion integrally formed between two of the plurality of ribs (Fig. 17, Part 110 area in the middle portion); and
at least one assembly aperture integrally formed as part of the central flange portion (Fig. 17, Part 112);
wherein a fastener at least partially extends through the at least one assembly aperture to connect the valve plate to the shaft (Fig. 17, Fig. 18, Part 102 can be considered as an fastener under the broadest reasonable interpretation).

Regarding to Claim 18, Vanderveen teaches the valve plate, further comprising:
a stand off disposed in the at least one assembly aperture (Fig. 18, a stand off shows in the middle of Part 102 area);
wherein the fastener extends through the at least one stand off (Fig. 18), such that the fastener applies clamping force to the stand off and the fastener applies clamping force to the valve plate when the valve plate is connected to the shaft (Fig. 18, Col. 4, Line 45-Col. 5, Line 6 teaches the assemble of the parts, which would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 19, Vanderveen teaches the valve plate, wherein the plurality of ribs protrude in alternating fashion (Fig. 17, Fig. 18, Part 114 extends to different heights, which would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 20 Vanderveen teaches a valve plate, comprising:
a central flange portion (Fig. 17, Part 110 area in the middle portion);
a first outer flange portion integrally formed with the central flange portion (Fig. 17, considering the upper portion of Part 106 area);
a second outer flange portion integrally formed with the central flange portion (Fig. 17, considering the lower portion of Part 106 area); and
at least one deformation area integrally formed as part of either of the first outer flange portion or the second outer flange portion (Fig. 17, Fig. 18, Part 114, Part 106 area);
wherein the central flange portion is attached to a shaft (Fig. 17, Fig. 18, Part 100).

Regarding to Claim 21, Vanderveen teaches the valve plate, the at least one deformation area further comprising:
a first plurality of ribs integrally formed as part of the first outer flange portion (Fig. 17, Fig. 18, Part 114 on the upper portion); and
a second plurality of ribs integrally formed as part of the second outer flange portion (Fig. 17, Fig. 18, Part 114 on the lower portion);


Regarding to Claim 22, Vanderveen teaches the valve plate, further comprising a central axis, wherein the first plurality of ribs and the second plurality of ribs protrude away from the central axis in alternating fashion (Fig. 17, Fig. 18, Part 114 extends to different heights, which would reflect the limitations under the broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho (US2009/0050106 A1) in view of Kotchi (US2002/0104510 A1).

Regarding to Claim 2, Bessho fails to explicitly disclose, but Kotchi teaches an apparatus, the at least one deformation area of the first half further comprising a rib [Kotchi teaches a throttle plate (Kotchi, Fig. 3, Part 42 area) with at least a rib (Kotchi, Fig. 3, Part 44) on the throttle plate (Kotchi, Fig. 3) to improve air flow to increase the engine performance (Kotchi, Paragraph 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bessho to incorporate the teachings of Kotchi to add at least one rib on the throttle plate in order to improve air flow to increase the engine performance (Kotchi, Paragraph 17).

Regarding to Claim 3, Bessho fails to explicitly disclose, but Kotchi teaches an apparatus, the at least one deformation area of the second half further comprising a rib [Kotchi teaches a throttle plate (Kotchi, Fig. 3, Part 42 area) with at least a rib (Kotchi, Fig. 3, Part 44) on the throttle plate (Kotchi, Fig. 3) to improve air flow to increase the engine performance (Kotchi, Paragraph 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bessho to incorporate the teachings of Kotchi to 

Regarding to Claim 4, Bessho fails to explicitly disclose, but Kotchi teaches an apparatus, the at least one deformation area of the first half further comprising a plurality of ribs [Kotchi teaches a throttle plate (Kotchi, Fig. 3, Part 42 area) with a plurality ribs (Kotchi, Fig. 3, Part 44) on the throttle plate (Kotchi, Fig. 3) to improve air flow to increase the engine performance (Kotchi, Paragraph 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bessho to incorporate the teachings of Kotchi to add a plurality of ribs on the throttle plate in order to improve air flow to increase the engine performance (Kotchi, Paragraph 17).

Regarding to Claim 5, Bessho fails to explicitly disclose, but Kotchi teaches an apparatus, the at least one deformation area of the second half further comprising a plurality of ribs [Kotchi teaches a throttle plate (Kotchi, Fig. 3, Part 42 area) with a plurality ribs (Kotchi, Fig. 3, Part 44) on the throttle plate (Kotchi, Fig. 3) to improve air flow to increase the engine performance (Kotchi, Paragraph 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bessho to incorporate the teachings of Kotchi to 

Regarding to Claim 7, Bessho fails to explicitly disclose, but Kotchi teaches an apparatus, further comprising:
a first rib integrally formed as part of the first flange portion; and
a second rib integrally formed as part of the second flange portion;
wherein the combined thickness of the first flange portion and the first rib is less than the combined thickness of the first assembly flange and the second assembly flange, and the combined thickness of the second flange portion and the second rib is less than the combined thickness of the first assembly flange and the second assembly flange [Kotchi teaches a throttle plate (Kotchi, Fig. 3, Part 42 area) with a plurality ribs (Kotchi, Fig. 3, Part 44) on the both side of throttle plate (Kotchi, Fig. 3, Paragraph 17).  In addition, the rib areas has a smaller thickness than non-rib areas to improve air flow to increase the engine performance (Kotchi, Fig. 3 shows the height in Part 44 area is lower than other are, Paragraph 17).  Since Bessho teaches the structure of the throttle valve, when applying the teachings of Kotchi to Bessho, one with ordinary skill in the art would understand and add the rib portions with certain thickness in both sides to reflect the limitations under the broadest reasonable interpretation to improve air flow to increase the engine performance (Kotchi, Paragraph 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bessho to incorporate the teachings of Kotchi to .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bessho (US2009/0050106 A1) in view of Parkinson (US5992378A).

Regarding to Claim 9, Bessho fails to explicitly disclose, but Parkinson teaches an apparatus, further comprising:
a shaft having a slot integrally formed as part of the shaft;
wherein the combined thickness of the first assembly flange and the second assembly flange is such that there is sliding fit between the first assembly flange, the second assembly flange and the slot when the valve plate is assembled with the shaft [Parkinson teaches a throttle plate comprises a shaft with slot (Parkinson, Fig. 3, Part 28, Fig. 4, Part 50), and the throttle plate would fit in to the slot (Parkinson, Fig. 4) to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).  Since Bessho teaches the structure of the throttle plate, when applying the teachings of Parkinson to Bessho, one with ordinary skill in the art would understand and redesign the shaft with a slot to assemble the throttle plate in certain way to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bessho to incorporate the teachings of .

Claims 12, 13, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen (US6354567B1) in view of Parkinson (US5992378A).

Regarding to Claim 12, Vanderveen fails to explicitly disclose, but Parkinson teaches a valve plate, further comprising:
a slot integrally formed as part of the shaft;
a sliding fit, wherein the shape of the at least one deformation area is such that at least a portion of the deformation area contacts at least one inner surface of the slot, achieving the sliding fit between the valve plate and the shaft [Parkinson teaches a valve plate comprises a shaft with slot (Parkinson, Fig. 3, Part 28, Fig. 4, Part 50), and the valve plate would fit in to the slot (Parkinson, Fig. 4) to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).  Since Vanderveen teaches the structure of the valve plate, when applying the teachings of Parkinson to Vanderveen, one with ordinary skill in the art would understand and redesign the shaft with a slot to assemble the valve plate in certain way to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vanderveen to incorporate the teachings of 

Regarding to Claim 13, Vanderveen in view of Parkinson teaches the modified valve plate, wherein a portion of the valve plate is located in the slot such that the at least one deformation area provides a minimal clearance between the valve plate and the shaft to minimize air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).

Regarding to Claim 23, Vanderveen fails to explicitly disclose, but Parkinson teaches a valve plate, wherein at least one of the first plurality of ribs extends into a slot of the shaft when the valve plate is assembled to the shaft [Parkinson teaches a valve plate comprises a shaft with slot (Parkinson, Fig. 3, Part 28, Fig. 4, Part 50), and the valve plate would fit in to the slot (Parkinson, Fig. 4) to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).  Since Vanderveen teaches the structure of the valve plate, when applying the teachings of Parkinson to Vanderveen, one with ordinary skill in the art would understand and redesign the shaft with a slot to assemble the valve plate with the ribs extends into the slot area to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vanderveen to incorporate the teachings of Parkinson to redesign the shaft with a slot to assemble the valve plate with the ribs extends into the slot area in order to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).

Regarding to Claim 24, Vanderveen fails to explicitly disclose, but Parkinson teaches a valve plate, wherein at least one of the second plurality of ribs extends into a slot of the shaft when the valve plate is assembled to the shaft [Parkinson teaches a valve plate comprises a shaft with slot (Parkinson, Fig. 3, Part 28, Fig. 4, Part 50), and the valve plate would fit in to the slot (Parkinson, Fig. 4) to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).  Since Vanderveen teaches the structure of the valve plate, when applying the teachings of Parkinson to Vanderveen, one with ordinary skill in the art would understand and redesign the shaft with a slot to assemble the valve plate with the ribs extends into the slot area to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vanderveen to incorporate the teachings of Parkinson to redesign the shaft with a slot to assemble the valve plate with the ribs extends into the slot area in order to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).

Regarding to Claim 25, Vanderveen fails to explicitly disclose, but Parkinson teaches a valve plate, further comprising:
at least one support structure connected to the central flange portion;
wherein the at least one support structure and the central flange portion are located in a slot of the shaft [Parkinson teaches a valve plate comprises a shaft with slot with a support structure in certain area (Parkinson, Fig. 3, Part 28 which is similar to Fig. 6, Part 28’’, Fig. 6, Part 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vanderveen to incorporate the teachings of Parkinson to redesign the shaft with a slot to assemble the valve plate in certain way in order to prevent the air leakage (Parkinson, Col. 1, Line 65-Col. 2Line 15).

Regarding to Claim 26, Vanderveen in view of Parkinson teaches the modified valve plate, further comprising a sliding fit, wherein at least a portion of the at least one support structure contacts at least one inner surface of the slot, achieving the sliding fit between the valve plate and the shaft (Parkinson, Fig. 6).

Regarding to Claim 27, Vanderveen in view of Parkinson teaches the modified valve plate, further comprising:
at least one assembly aperture integrally formed as part of the shaft (Parkinson, Fig. 6, where Part 56’ located);
at least one assembly aperture integrally formed as part of the at least one support structure (Parkinson, Fig. 6); and
a stand-off, the stand-off partially disposed in the at least one assembly aperture integrally formed as part of the shaft and partially disposed in the at least one assembly aperture integrally formed as part of the at least one support structure (Parkinson, Fig. 6);
wherein a fastener extends through the at least one stand off, such that the fastener applies clamping force to the stand off and the valve plate when the valve plate is connected to the shaft (Parkinson, Fig. 6, Part 56’, Col. 4, Lines 3-14 teaches the structure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747